           Case 1:20-cv-02179 Document 1 Filed 08/10/20 Page 1 of 6


                   IN THE UNITED STATES DISTRICT COURT
                       OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                         )
6824 Lexington Avenue                  )
Los Angeles, CA 90038                  )
                                       )
BUZZFEED INC.,                         )
111 East 18th Street, 13th Floor       )
New York, NY 10003                     )
                                       )
        Plaintiffs,                    )
                                       )
        v.                             )
                                       )
                                       )
U.S. DEPARTMENT OF HOMELAND            )
SECURITY,                              )
2707 Martin Luther King Jr. Avenue SE  )
Washington, DC 20528                   )
                                       )
NATIONAL PROTECTION AND                )
PROGRAMS DIRECTORATE,                  )
1616 Fort Myer Drive                   )
Arlington, VA 22209                    )
                                       )
FEDERAL PROTECTIVE SERVICE,            )
301 7th Street, SW, #G217              )
Washington, DC 20407                   )
                                       )
CYBERSECURITY AND INFRASTRUCTURE )
SECURITY AGENCY,                       )
1616 Fort Myer Drive                   )
Arlington, VA 22209                    )
                                       )
OFFICE OF INTELLIGENCE & ANALYSIS, )
2707 Martin Luther King Jr. Avenue, SE )
Washington, DC 20528                   )
                                       )
OFFICE FOR CIVIL RIGHTS                )
AND CIVIL LIBERTIES,                   )
2707 Martin Luther King Jr. Avenue, SE )
Washington, DC 29528-0190              )
             Case 1:20-cv-02179 Document 1 Filed 08/10/20 Page 2 of 6


OFFICE OF OPERATIONS                                )
COORDINATION AND PLANNING,                          )
2707 Martin Luther King Jr. Avenue, SE              )
Washington, DC 29528-0190                           )
                                                    )
U.S. SECRET SERVICE,                                )
950 H Street, NW, #7800                             )
Washington, DC 20223                                )
                                                    )
U.S. CUSTOMS AND BORDER                             )
PROTECTION,                                         )
1300 Pennsylvania Avenue, NW                        )
Washington, DC 20229                                )
                                                    )
GENERAL SERVICES ADMINISTRATION,                    )
1800 F Street, NW                                   )
Washington, DC 20405                                )
                                                    )
U.S. DEPARTMENT OF INTERIOR,                        )
1849 C Street NW                                    )
Washington, DC 20240                                )
                                                    )
NATIONAL PARK SERVICE,                              )
1849 C Street NW                                    )
Washington, DC 20240                                )
                                                    )
       Defendants.                                  )

                                         COMPLAINT

       1.    Plaintiffs, JASON LEOPOLD and BUZZFEED INC., bring this Freedom of

Information Act suit to force Defendant agencies to produce records regarding recent protests in

the wake of the killing of George Floyd and the government’s response.

                                           PARTIES

       2.     Plaintiffs JASON LEOPOLD and BUZZFEED INC. are members of the media

and made the FOIA requests at issue in this case.

       3.     Defendants are federal agencies or components of federal agencies subject to the

Freedom of Information Act, 5 U.S.C. § 552.




                                              -2-
             Case 1:20-cv-02179 Document 1 Filed 08/10/20 Page 3 of 6


                               JURISDICTION AND VENUE

       4.     This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.     Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                                 THE REQUEST AT ISSUE

       6.     The request at issue in this case is as follows: 1. Emails, memos, letters,

directives, mentioning or referring to “Minneapolis riot,” “Los Angeles riot,” “Washington, DC

riot,” “protests and black lives matter,” “protests and George Floyd,” “protests and rioters and

looters,” “White House and protests,” “Trump and tweet and shooting and looters,” “protests and

Minneapolis,” “protests and Washington, DC,” “protests and secret service,” “protests and

looting,” “protests and ANTIFA,” “protests and Boogaloo,” “Big Igloo Bois and protests,”

“NYPD and Black Lives Matter and protests,” “protests and white supremacists,” “protests and

Proud Boys,” “protests and federal property and Federal Protective Service,” “protests and

National Guard,” “protests and Santa Monica and Beverly Hills,” “protests and riot,” “Donald

Trump and bunker and protests,” “protests and social media,” “George Floyd and Twitter and

Facebook,” “Black Lives Matter and Twitter and Facebook,” “Donald Trump and tweets and

protests.” Please be sure any correspondence includes emails exchanged with fusion centers and

Joint Terrorism Task Forces and any eop.gov email address. The timeframe for this request is

May 25, 2020 through the date the search for responsive records is conducted. 2. Intelligence

Bulletins, PATRIOT reports, open source intelligence and reports, Threat Assessments, Situation

Reports, directives, mentioning or referring to nationwide protests and looting that took place

between May 25 and June 1, 2020 that were sparked by the death while in police custody of

George Floyd. 3. Legal opinions, legal guidance, legal memos mentioning or referring to the

nationwide protests and looting and rioting that started on May 25, 2020 following the death of


                                              -3-
             Case 1:20-cv-02179 Document 1 Filed 08/10/20 Page 4 of 6


George Floyd while in police custody. 4. Records mentioning or referring to “riots and protests

and looting” that took place in [various enumerated] cities relating to the death of George Floyd

between May 25, 2020 and the date the search for responsive records is conducted. Copies of

the requests are attached as Exhibits A-C.

       7.      The requests were sent to all Defendants on June 1, 2020, except that the request

to GSA was sent on June 4, 2020, and the request to CBP was sent on June 9, 2020.

       8.      The requests all sought expedited processing.

       9.      DHS Headquarters, Federal Protective Service, and National Protection and

Programs Directorate granted expedited processing and assigned processing numbers 2020-

FPFO-00180, 2020-HQFO-01218, and 2020-NPFO-00156. At the request of these Defendants,

Plaintiffs also agreed to narrow the scope of requests 1 and 4, as to those Defendants, to include

only GS-15 and Senior Executive Service employees and political appointees. Copies of these

responses are attached as Exhibits D-F.

       10.     On July 21, 2020, DHS Headquarters, Federal Protective Service, and

Cybersecurity and Information Security Agency provided Plaintiffs with an estimated

completion date of six to nine months. That completion date does not comply with FOIA’s

expedited processing requirements. As of the date of this Complaint, these Defendants have not

issued a determination or produced any records.

       11.     On June 5, 2020, Intelligence and Analysis granted expedited processing and

assigned processing number 2020-IAFO-00217, and on June 8, 2020, Plaintiffs and I&A agreed

that I&A would prioritize processing records for Washington D.C., New York, Los Angeles, and

Minneapolis, for the search terms [“White House” and “Protest” and “George Floyd”], [“White

House” and “Tear Gas”], [“White House” and “Trump” and “looters”], [“White House” and




                                              -4-
               Case 1:20-cv-02179 Document 1 Filed 08/10/20 Page 5 of 6


“George Floyd” and “Black Lives Matter”], and [“Lafayette Park” and “protests”]. A copy of

I&A’s response letter is attached as Exhibit G.

       12.      As of the date of this Complaint, I&A has not issued a determination or produced

any records.

       13.      On June 4, 2020, Defendant Secret Service granted expedited processing and

assigned processing number 20200719. A copy of the response letter is attached as Exhibit H.

       14.      As of the date of this Complaint, Secret Service has not issued a determination or

produced any records.

       15.      On June 10, 2020, Defendant CBP acknowledged receipt of the request, denied

expedited processing, and assigned processing number CBP-2020-058776.             A copy of the

response is attached as Exhibits I and J.

       16.      As of the date of this Complaint, CBP has not issued a determination or produced

any records.

       17.      On June 4, 2020, Defendant GSA assigned the request processing number GSA-

2020-000919 and granted expedited processing. A copy of the response is attached as Exhibit K.

       18.      As of the date of this Complaint, GSA has not issued a determination or produced

any records.

       19.      On June 4, 2020, Defendant National Park Service acknowledged receipt of the

request, assigned processing number NPS-2020-00868, and denied expedited processing. A

copy of the response is attached as Exhibit L.

       20.      As of the date of this Complaint, NPS has not issued a determination or produced

any records.

       21.      The remaining Defendants have not responded to the requests.




                                                  -5-
              Case 1:20-cv-02179 Document 1 Filed 08/10/20 Page 6 of 6


  COUNTS I THROUGH X – VIOLATION OF FREEDOM OF INFORMATION ACT

       22.     The above paragraphs are incorporated herein.

       23.     The requests seek the disclosure of agency records and were properly made.

       24.     Each Defendant is a federal agency or component subject to FOIA.

       25.     Each Defendant has failed to issue a determination or produce responsive records.

       26.     For the purposes of reference, count numbers apply to each Defendant in the order

that Defendant appears in the caption.

WHEREFORE, Plaintiffs ask the Court to:

       i.      declare that Defendants have violated FOIA;

       ii.     order Defendants to conduct a reasonable search for records and to produce the

               requested records;

       iii.    enjoin Defendants from withholding non-exempt public records under FOIA;

       iv.     award Plaintiffs attorneys’ fees and costs; and

       v.      award such other relief the Court considers appropriate.


Dated: August 10, 2020

                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ Matthew V. Topic

                                                     Attorney for Plaintiffs
                                                     JASON LEOPOLD,
                                                     BUZZFEED INC.

                                                     Matthew Topic, D.C. Bar No. IL 0037
                                                     Joshua Burday, D.C. Bar No. IL 0042
                                                     Merrick Wayne, D.C. Bar No. IL 0058
                                                     LOEVY & LOEVY
                                                     311 North Aberdeen, 3rd Floor
                                                     Chicago, IL 60607
                                                     312-243-5900
                                                     foia@loevy.com

                                               -6-
